Title: From Benjamin Franklin to Balthazar-Georges Sage, 16 February 1778
From: Franklin, Benjamin
To: Sage, Balthazar-Georges


Monsieur
Passi ce 16 fever. 1778
J’ay Lu le memoire de Madame de la Chevalerie que vous m’avez envoyé. Je suis persuadé qu’elle n’aura pas Negligé de Justifier au Congrès de sa qualité de francaise Si on luy a promis a ce titre la Restitution des Marchandises qui luy apartenoient et qui etoient Chargés dans Le Navire Le glocester pris par la fregatte americaine le requin a la hauteur des Bermudes. Après, Monsieur, que la Justice aura prononcé sur le sort de ces Marchandises, si la valeur luy en est Rendue, Madame de la Chevalerie poura Charger quelqu’un de ses pouvoirs pour la Retirer et je luy indiqueray alors des personnes de toutte Confiance a qui elle poura s’adresser, mais en attendant je ne peux que faire des voeux pour tout ce qu’elle peut desirer. J’ay l’honneur d’estre tres parfaittement Monsieur vostre tres humble et tres obeissant serviteur
B Franklin
Le Congrès ne prend pas Connoissance de ces Sortes d’affaires, C’est La Justice.M. Sage de L’academie des Sciences.
